      Case 1:16-cr-10236-MLW Document 171-1 Filed 04/21/20 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

________________________________________
                                         )
UNITED STATES OF AMERICA                 )
                                         )
      v.                                 )           Crim. No. 16-10236-MLW
                                         )
ROBERT PENA,                             )
                                         )
      Defendant.                         )
________________________________________ )

                              Declaration of Robert Pena

      I, Robert Pena, declare under the penalty of perjury, that the following is true to

the best of my knowledge:

      1.     I am currently incarcerated at the camp at FMC Devens.

      2.     My medical history includes the following:

             a.     I am 70 years old.

             b.     I am obese: I am 6’ 2” tall and weighed 297 pounds when I arrived

                    at FMC Devens. When I was last weighed, I was 307 pounds.

             c.     When I arrived at FMC Devens, I was diagnosed as pre-diabetic.

             d.     I have previously suffered from kidney stones, and the urologist

                    who removed the kidney stones diagnosed me as having

                    compromised kidneys.

             e.     Both during and after my football career, I regularly received

                    cortisone shots to address injuries and pain. During my life, I have

                    probably received more than 30 cortisone shots, including several

                    in the last few years.
      Case 1:16-cr-10236-MLW Document 171-1 Filed 04/21/20 Page 2 of 4



     3.    Following is a description of my living conditions in the camp at FMC

Devens:

           a.    The camp houses more than 100 inmates who all sleep in the same

                 space, divided into doorless, roofless cubicles that are

                 approximately six feeth by nine feet, and about six feet high. Each

                 cubicle has a two-person bunk bed. I am currently in a cubicle by

                 myself, but because of the way the cubicles are arranged, I sleep

                 just a few feet away from approximately eight to ten other inmates.

           b.    The 100+ camp inmates share 12 toilets, 12 sinks, and 12 showers.

                 These facilities are cleaned by the inmates twice a day. I do not

                 know if they are properly disinfected.

           c.    Soap is available for purchase by inmates, but I recently went two

                 days without soap when none was available. Hand sanitizer is also

                 available.

           d.    Camp inmates work in different areas of the camp and outside the

                 camp in other buildings and areas of FMC Devens. I work as an

                 “orderly” the Camp Counselor’s Office, Case Manager’s Office, and

                 Correctional Officers’ offices, bringing me within close proximity of

                 officer and staff who leave and return to FMC Devens on a regular

                 basis.

           e.    There are four telephones and five computers in the camp. I am not

                 aware when or if they are cleaned. They are not cleaned between

                 users.


                                         2
       Case 1:16-cr-10236-MLW Document 171-1 Filed 04/21/20 Page 3 of 4



              f.     For meals, inmates stand in line close together and eat at communal

                     tables.

              g.     Approximately three weeks ago, I received three masks to use.

                     They are cheap and flimsy. On April 15, 2020, I received three more

                     masks to use.

              h.     I am aware that staff leave and return to FMC Devens on a regular

                     basis, and I am fearful that I will become infected with COVID-19.

                     Staff assigned to the camp also visit the FMC Devens medical

                     facility, where it has been reported that some inmates have

                     presented symptoms consistent with COVID-19. In addition,

                     during the time I have been incarcerated, contraband (cell phones

                     are other prohibited materials) have repeatedly been smuggled into

                     FMC Devens, making me more fearful about whether FMC Devens

                     is secure from COVID-19.

       4.     I have been incarcerated at FMC Devens since October 20, 2019. The

Bureau of Prisons currently projects my release date as January 26, 2022. I have been

informed by my case manager, Mr. Noel, that because of my age, the First Step Act

makes me eligible for release after serving two-thirds of my sentence, and that my pre-

release custody date is July 29, 2021.

       5.     Since I have been an inmate at FMC Devens, I have had exemplary

behavior. I have no disciplinary reports, have held a daily job, completed several adult

education classes. Most proudly, I was entrused to teach a recidivism class to other




                                            3
       Case 1:16-cr-10236-MLW Document 171-1 Filed 04/21/20 Page 4 of 4



inmates, and after the first contingent of classes was complete, it was agreed that I

would teach additional recidivism classes.

       6.     If placed on home confinement, I would return home to East Falmouth to

live with my wife, Loretta, to whom I have been married for 32 years. I would be living

in the same home, under the circumstances, that I did during the 38-month period

between my arraignment (August 18, 2016) and when I self-reported to FMC Devens

after I was sentenced (October 20, 2019).

       7.     I am acutely aware of the the risks of COVID-19, as my wife Loretta’s

father, William Doo, died due to COVID-19 on April 9, 2020.

       8.     On April 8, 2020, I filed the attached Inmate Request for Compassionate

Release Consideration.


I declare under the penalty of that the foregoing is true to the best of my knowledge.

Executed this ___ day of April, 2020.


                                                 Robert Pena



I hereby certify that I have discussed the contents of this declaration with Robert Pena

prior to filing and will submit a signed copy of the declaration when I receive it.

                                                 /s/ Scott Katz
                                                 Scott Katz




                                             4
